Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8-11, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al (US 2015/0376556).
Ohtani et al teach a water-soluble pouch comprising a water-soluble film and a liquid detergent composition.  See Abstract.  Water is present in an amount from 1% to 12% by weight.  See para. 24.  The composition may contain anionic surfactants, nonionic surfactants, chelating agents, dispersants, rheology modifiers (i.e., thickeners), structurants, perfumes, solvents, etc.  See para. 45.  The surfactant is present in amounts from 3% to 70% by weight and include alkyl ethoxylated sulphates, amine oxides, etc.  See paras. 45-57.  The pouch may weigh from 5 grams to about 50 grams.  See paras. 70-72.  Specifically, Ohtani et al teach a pouch composition having one compartment containing 19.1% of C11-C13 LAS, 9.1% of C12-C14 alkyl ethoxylate sulfate, 15% of Neodol 25-7, 0.7% citric acid, 1.6% of hydroxyethane 1,1-diphosphonic acid, 18.4% propylene glycol, 1.5% glycerol, 3.1% dipropylene glycol, 8.7% monoethanolamine, 0.06% protease, 1.8% perfume oil, water, etc.  The pouch weighs 16.1 grams.  See paras. 103-104.  Ohtani et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Ohtani et al anticipate the material limitations of the instant claims.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US 2015/0376556).
Ohtani e al are relied upon as set forth above.  However, Ohtani et al do not teach, with sufficient specificity, a composition containing an amine oxide and sodium alkyl ether sulfate in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amine oxide and sodium alkyl ether sulfate in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Ohtani et al suggest a composition containing an amine oxide and sodium alkyl ether sulfate in addition to the other requisite components of the composition as recited by the instant claims.  
Claims 1, 2, 4-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski ((US 2018/0334641) in view of Ohtani et al (US 2015/0376556).
Piorkowski teaches a stable unit dose composition comprising a liquid composition having at least four non-aqueous solvents, a beneficial composition, and a water-soluble container formed from a water-soluble or water-dispersible film material.  See Abstract.  The composition contains from 5% to 40% by weight of water.  The solvent system may be present from about 35% by weight to about 80% by weight and suitable solvents include propylene glycol, glycerol, 1,3-propandiol, etc. See paras. 10-18. The composition may contain a beneficial agent such as a surfactant system, a whitening agent, a dispersing agent, a soil releasing polymer, preservative, a biocidal agent, a soil releasing polymer, a dye, a fragrance, an enzyme, etc.  See paras. 99-103.  Any polymeric soil release agent may be used which are characterized by having both hydrophilic segments, to hydrophilize the surface of hydrophobic fibers, to deposit upon the hydrophobic fibers and remain adhered thereto through completion of washing and rinsing cycles.  Note that, the Examiner asserts that “polymer soil release agents” would fall with the broad scope of “surface modification polymers” as recited by instant claim 7.    Thus can enable stains occurring subsequent to treatment with the soil release agent to be more easily cleaned in later washing procedures.  See para. 168.  The surfactant system may contain a surfactant such as an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, etc.  Suitable surfactants include amine oxide, alkyl ethoxylated sulphate, etc.  See paras. 110-120.  The composition may be substantially free of a chelating agent such as diethylenetriamine pentaacetate, etc.  See para. 118.  The composition may contain a neutralizing agent such as a hydroxide including sodium hydroxide, etc.  See paras. 158-160.  Polyasparate and polyglutamate dispersing agents may be used.  See para. 167.    
Piorkowski does not teach the specific weight of the unit dose product or a unit dose product having a specific mass containing a solvent, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Ohtani et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the unit dose composition to have a weight, for example, of 30 grams, with a reasonable expectation of success, because Ohtani et al teach the formulation of a similar unit dose pouch at a weight, for example, of 30 grams and further Piorkowski teaches the formulation of unit dose pouches in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose composition containing a solvent, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Piorkowski in view of Ohtani et al suggest a unit dose composition having a specific mass containing a solvent, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski ((US 2018/0334641) in view of Ohtani et al (US 2015/0376556) as applied to claims 1, 2, 4-6, 8-11, and 14-18 above, and further in view of Tang et al (US 2015/0337236).
Piorkowski is relied upon as set forth above.  However, Piorkowski does not teach the use of a preservative such as methylisothiazolinone in addition to the other requisite components of the composition as recited by the instant claims.  
Tang et al teach a stable liquid laundry detergent composition.  See Abstract.  The composition may contain a preservative such as methylisothiazolinone which may be present in amounts from 0 to 1%.  See para. 74. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a preservative such as methylisothiazolinone in the composition taught by Piorkowski, with a reasonable expectation of success, because Tang et al teach the use of use a preservative such as methylisothiazolinone in a similar composition and further Piorkowski teaches the use of preservatives in general.  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US 2015/0376556) as applied to claims 1, 4, 5, 8-11, 14, and 16-18  above, and further in view of Tang et al (US 2015/0337236).
Ohtani et al are relied upon as set forth above.  However, Ohtani et al do not teach the use of a preservative such as methylisothiazolinone in addition to the other requisite components of the composition as recited by the instant claims. 
Tang et al are relied upon as set forth above.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a preservative such as methylisothiazolinone in the composition taught by Ohtani et al, with a reasonable expectation of success, because Tang et al teach the use of use a preservative such as methylisothiazolinone in a similar composition and further Ohtani et al teach the use of a wide variety of adjuvants in general wherein preservatives would be desirable for storage stability, etc.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US 2015/0376556) as applied to claims 1, 4, 5, 8-11, 14, and 16-18  above, and further in view of WO97/12019.
Ohtani et al are relied upon as set forth above.  However, Ohtani et al do not teach the use of suspended solid particles in addition to the other requisite components of the composition as recited by the instant claims. 
‘019 teaches heavy duty liquid detergent compositions which are structured, provide excellent cleaning of soils, excellent softening, and are capable of suspending particles of up to about 200 microns for at least about one month.  See Abstract.  The insoluble particles can be in a solid form.  See page 3.  Particles for suspension include alkyl amine-anionic surfactant ion pair particles, builders, etc.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use insoluble surfactant particles or builder particles in the composition taught by Ohtani et al, with a reasonable expectation of success, because ‘019 teaches the use of insoluble surfactant particles or builder particles in a similar composition and further, Ohtani et al teach the use of surfactants or builders in general.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641) in view of Ohtani et al (US 2015/0376556) as applied to claims 1, 2, 4-6, 8-11, and 14-18 above, and further in view of WO97/12019.
	Piorkowski is relied upon as set forth above.  However, Piorkowski does not teach the use of a structurant or the use of suspended solid particles in addition to the other requisite components of the composition as recited by the instant claims.
	Ohtani et al are relied upon as set forth above.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a structurant in the composition taught by Piorkowski, with a reasonable expectation of success, because Ohtani et al teach the use of a structuring agent in a similar composition and further, Piorkowski teaches the use of various optional ingredients which would encompass structuring agents to provided the desired viscosity and suspension properties.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use insoluble surfactant particles or builder particles in the composition taught by Piorkowski, with a reasonable expectation of success, because ‘019 teaches the use of insoluble surfactant particles or builder particles in a similar composition and further, Piorkowski teaches the use of surfactants or builders in general.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US 2015/0376556) as applied to claims  above, and further in view of Piorkowski (US 2018/0334641).
Ohtani et al are relied upon as set forth above.  However, Ohtani et al do not teach the use of surface modification polymer or a dispersing polymer in addition to the other requisite components of the composition as recited by the instant claims. 
Piorkowski is relied upon as set forth above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a soil release polymer in the composition taught by Ohtani et al, with a reasonable expectation of success, because Piorkowski teaches that the use of polymeric soil release agents in a similar composition enable stains occurring subsequent to treatment with the soil release agent to be more easily cleaned in later washing procedures and further, such properties would be desirable in the compositions taught by Ohtani et al. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dispersing polymer in the composition taught by Ohtani et al, with a reasonable expectation of success, because Piorkowski teaches the use of dispersing polymers in a similar composition and further, Ohtani et al teach the use of dispersing agents in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/194376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of 17/194376 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose composition containing a solvent, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Piorkowski in view of Ohtani et al suggest a unit dose composition having a specific mass containing a solvent, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 1, 2022